Citation Nr: 1316141	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  07-35 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the rating for internal derangement of the right knee from 20 percent to 10 percent, effective August 1, 2007, was proper. 

2.  Entitlement to an increased rating for internal derangement of the right knee, currently rated 10 percent. 

3.  Whether the reduction of the rating for left knee degenerative arthritis from 20 percent to noncompensable, effective August 1, 2007, was proper. 

4.  Entitlement to a compensable rating for left knee degenerative arthritis prior to April 29, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1990 and from January 1991 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

This appeal was previously before the Board in June 2011, at which time the Board remanded the case for additional development.  In the June 2011 remand, the Board noted that service connection for postoperative residuals of a left anterior cruciate ligament reconstruction was granted by an August 1996 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective in March 1996; a December 2003 rating decision subsequently increased the rating to 20 percent.  In an August 2005 rating decision, the RO recharacterized the Veteran's left knee disability as degenerative arthritis and assigned a separate 10 percent evaluation for decreased range of motion due to degenerative arthritis of the left knee under Diagnostic Code 5010-5260, effective May 26, 2005.  The August 2005 rating decision also assigned a temporary total disability rating for convalescence, effective from May 26, 2005.  The temporary total rating was eventually extended through November 30, 2005, followed by resumption of a 20 percent rating under Diagnostic Code 5258. 

A rating decision in July 2004 granted service connection for ligament and meniscal dysfunction of the right knee and assigned a 10 percent rating, effective May 29, 2003.  An August 2005 rating decision recharacterized the disability as internal derangement of the right knee and assigned a 20 percent rating from May 26, 2005.  In a February 2006 rating decision, the RO assigned a temporary total disability rating for convalescence for the right knee disability, effective January 17, 2006, which was extended through July 31, 2006; a 20 percent rating was assigned, effective August 1, 2006. 

In an October 2006 rating decision, the RO proposed to reduce the 20 percent rating under Diagnostic Code 5258 for degenerative arthritis of the left knee to a noncompensable evaluation.  The RO also proposed to reduce the 20 percent rating for internal derangement of the right knee to a 10 percent evaluation under Diagnostic Code 5258.  In a May 2007 rating decision, the RO effectuated the proposed reductions, assigning a 10 percent evaluation for the service-connected right knee disability and a noncompensable rating for degenerative arthritis of the left knee, effective August 1, 2007.  The Veteran disagreed with the reduced ratings and this appeal ensued.  In his substantive appeal, received in November 2007, the Veteran stated that there had been more deterioration in both of his knees, indicating a desire for an increase in the currently assigned ratings. 

The record also shows that the Veteran underwent a total left knee arthroplasty in April 2008.  A rating decision in July 2008 assigned a temporary total disability rating, effective April 29, 2008, followed by a 100 percent schedular rating pursuant to Diagnostic Code 5055, effective June 1, 2008.  The July 2008 rating decision also assigned a 30 percent rating for the Veteran's left knee disability, effective June 1, 2009.  

The Veteran has not been afforded an examination to determine the current severity of his left knee disability since the knee replacement.  Moreover, the last examination of the Veteran's right knee was in October 2006, almost five years prior to that time, and almost seven years prior to the present time.  He has indicated that his knees have worsened.  Therefore, the Board directed in June 2011 that the Veteran must be afforded an examination of his knees to determine the current severity of his bilateral knee disabilities. 

The Board directed, in part, that the Veteran must be afforded a VA examination to determine the nature and severity of his bilateral knee disabilities, and in the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  Further, the Board directed that upon readjudication, if the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.

Subsequent to the June 2011 remand, in July 2011, the Appeals Management Center requested a VA examination to evaluate the Veteran's bilateral knee disabilities.  A printout in the claims file indicates that the examination was canceled in July 2011 due to an undelivered notification.  Further, review of the claims file reveals that notice to the Veteran of the July 2011 VA examination was returned to sender with remarks indicating that the Veteran had moved and left no address, therefore the notice could not be forwarded.  Later in July 2011, the Appeals Management Center requested another VA examination, specifically noting that the Veteran's address provided by Veterans Benefits Administration differs from the address on the database of the Veterans Health Administration, and requesting that the VA Medical Center (VAMC) verify the Veteran's address for accuracy before mailing the examination notification letter.  The Appeals Management Center also provided an address for the Veteran that is different from the address for the Veteran listed on the first examination notification letter.  The address used to mail the first notification letter was an address previously used to correspond with the Veteran throughout the course of the appeal, while the address provided by the Appeals Management Center in the body of the second examination request was an address used by the Appeals Management Center and the Board on correspondence dating since the June 2011 Board remand.  However, a notice to the Veteran of an August 2011 VA examination was sent to the same address as the first, undeliverable, notification letter.  Additionally, a printout in the claims file indicates that the Veteran failed to report for such an examination scheduled in August 2011.  However, it appears that the Veteran did not receive notice of the July and August 2011 VA examinations because, as discussed above, the address for the Veteran listed on the VAMC requests and the notification letters themselves is different from the new address provided to the VAMC by the Appeals Management Center.  

Other recent correspondence mailed to the Veteran's former address was returned as undeliverable, including the June 2011 Board remand, and the August 2012 supplemental statement of the case.  While the June 2011 remand was remailed to the Veteran in July 2011, at the newer address, it is not clear whether the Veteran was ever provided with the August 2012 supplemental statement of the case at his current address.  The newer address provided by the Appeals Management Center and used by the Board to resend the June 2011 Board remand is the correct address for the Veteran, as it was also used to mail a July 2011 notice letter from the Appeals Management Center, and neither of those items of correspondence were returned as undeliverable.  Therefore, the Board cannot confirm that the Veteran was mailed notice of the scheduled July and August 2011 VA examinations or the August 2012 supplemental statement of the case at his current, correct address.  

The Board is obligated by law to ensure that the RO complies with its directives and compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, this claim must be remanded to schedule the Veteran for a VA examination of his knees to determine the current severity of his bilateral knee disabilities, in compliance with the June 2011 Board remand.  A copy of the examination notification letter should be associated with the claims file. 

Additionally, the claims file includes VA outpatient treatment records from the Oklahoma City VAMC and the Muskogee VAMC dated through August 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the evidence of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must also obtain and associate with the Veteran's file all outstanding records of VA evaluation and/or treatment subsequent to August 2009, and any additional pertinent evidence identified by the Veteran.  

Accordingly, the case is remanded for the following action: 

1.  The RO must make all reasonable efforts to verify the Veteran's current mailing address, and then ensure that the notice of the examination noted below and all other correspondence be directed to that address.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include the names and addresses of all health providers who have evaluated or treated him for his knees since October 2006.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all pertinent VA outpatient treatment records from the Oklahoma City VAMC and the Muskogee VAMC dated subsequent to August 2009.  All records obtained or any response received must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
3.  After all requested records have been received, the Veteran must be afforded a VA examination to determine the nature and severity of his bilateral knee disabilities.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected bilateral knee disabilities.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected bilateral knee disabilities.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knees, and if so, whether it is slight, moderate, or severe. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all appropriate development, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case, mailed to the Veteran's last-known address, and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

